DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reply to the application filed on 10/08/2019, in which, claim(s) 1-20 are pending. Claim(s) 1, 9 and 17 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019, 02/13/2020, 03/16/2020 and 02/10/2021 has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 10/08/2019 are accepted by The Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 9 recites “A system” in the preamble and "a memory” and “a processor”, in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because the processor and the memory can be implemented as Claim 9 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101 such as “a hardware processor” or “a hardware memory”.
Claims 10-16 don't cure the deficiency of Claim 9 and are rejected under 35 U.S.C. 101 for their dependency upon Claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-7 of Patent 9,864,878.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-7 of Patent 9,864,878.
Patent No. US 9,864,878 (14/809,464)  
Instant Application No.(16/595,563) 
Claim 1. A computer implemented method, comprising: securing, by a processor, a log of one or more events being performed a computer by adding tamper detection to the log, the securing comprising: 



generating, by the processor, a second event record in response to the first event record being generated, wherein the second event record comprises: 
a signature corresponding to the first event record; and 

a spatial reference of the first event record, the spatial reference identifying a memory location of the first event record; 

generating, by the processor, a third event record of the same type as a type of the first event record; 

adding to the second event record, in response to the third event record being of the same type as the first event record, a signature corresponding to the third event record, and a spatial reference of the third event record; and 

in response to a request to detect tampering of the first event record, validating the first event record based on the signature in the second event record.




generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 

a first signature that is created based at least in part on the first event record; and 

a second signature that is created based at least in part on the first event record; and 


in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  

Claim 3. The computer implemented method of claim 1, wherein the first tamper resistance record further comprises a spatial reference of the first event record, the spatial reference identifying the first event record.  


Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-10 of Patent 10,089,497.


Patent No. 10,089,497 (14/876,953)  
Instant Application No.(16/595,563) 
Claim 1. A system, comprising: a memory configured to store one or more event records; and a processor; wherein the processor is operable to secure a log of one or more events being performed by a computer by adding tamper detection to the log, wherein the processor, for the securing, is configured to: 

generate a first event record corresponding to a computer-executed event performed by the system, the first event record being stored in the memory; 

generate a tamper detection data for the first event record; and 

store the tamper detection data of the first event record in a second event record in the memory, wherein the second event record comprises: 

a spatial reference of the first event record, and a spatial reference of the first event record, the spatial reference identifying a memory location of the first event record; 

in response to generation of a third event record of the same type as a type of the first event record, add, to the second event record, a signature 

a spatial reference of the third event record, which is stored in the memory; and 

in response to a request to detect tampering of the first event record, validate the first event record based on the signature in the second event record.






generating, by a processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 

a first signature that is created based at least in part on the first event record; and 

a second signature that is created based at least in part on the first event record; and 

in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  

Claim 3. The computer implemented method of claim 1, wherein the first tamper resistance record further comprises a spatial reference of the first event record, 


Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 10,621,381.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of Patent 10,621,381.
Patent No. 10,621,381 (15/807,924)  
Instant Application No.(16/595,563) 
Claim 1. A computer implemented method, comprising: securing, by a processor, a log of one or more events being performed a computer by adding tamper detection to the log, the securing comprising: 

generating, by the processor, a first event record in response to an event being performed by the computer; 

identifying, by the processor, a tamper resistance record in the log, the tamper 

updating the tamper resistance record by adding at least: a signature corresponding to the first event record; and 

a spatial reference of the first event record, the spatial reference identifying a memory location of the first event record; and 

in response to a request to detect tampering of the first event record, validating the first event record based on the signature in the tamper resistance record.


generating, by a processor, a first event record in response to an event being performed by the computer; 

generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 

a first signature that is created based at least in part on the first event record; and 

a second signature that is created based at least in part on the first event record; and 

in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  

Claim 3. The computer implemented method of claim 1, wherein the first tamper resistance record further comprises a spatial reference of the first event record, the spatial reference identifying the first event record.  


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of copending Application 16/192,124.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/192,124
Instant Application No. 16/595,563
Claim 1. A computer-implemented method for validating an event record, the method comprising: securing, by a processor, a log of one or more events being performed by a computer by adding tamper detection to the log, the securing comprising: 

generating, by the processor, a first event record in response to an event 

a second event record in response to the first event record being generated, 


wherein the second event record comprises a first signature and a second signature corresponding to the first event record; and 

in response to a request to detect tampering of the first event record, validating, by the processor, the first event record based on the first signature and the second signature in the second event record.







generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 

a first signature that is created based at least in part on the first event record; and 

a second signature that is created based at least in part on the first event record; and 
in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of copending Application 16/251,243.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/251,243
Instant Application No. 16/595,563
Claim 1. A computer-implemented method comprising: accessing, by a processing system, one or more data records and a metadata record, the metadata record comprising a first digital signature associated with the one or more data records; 

generating, by the processing system, one or more additional digital 

wherein the first digital signature and the one or more additional digital signatures are generated based on applying at least one different digital signature generation aspect with respect to the one or more data records; and 

storing the one or more additional digital signatures in the metadata record.







generating, by the processor, a first tamper resistance record in response to the first event record being generated, wherein the first tamper resistance record comprises: 

a first signature that is created based at least in part on the first event record; and 

a second signature that is created based at least in part on the first event record; and 
in response to a request to detect tampering of the first event record, validating the first event record based on the first signature and the second signature in the first tamper resistance record.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sofia et al. (US 2017/0032148 A1) in view of Buhler et al. (US 2009/0327732 A1). 
Regarding Claims 1, 9 and 17, Sofia discloses : 
generating, by a processor, a first event record in response to an event being performed by the computer ([0004], “a first event record in response to an event being performed by a computer”, [0029], “the event record 130a”); 
generating, by the processor, a first tamper resistance record in response to the first event record being generated ([0029], “FIG. 2 illustrates an example event record log 127 including a tamper detection record 200. For example, the processor 110 may generate the event record 130a… a separate event record 130x, referred to as the tamper detection record 200”), wherein the first tamper resistance record comprises: 
a first signature that is created based at least in part on the first event record ([0030], “the tamper detection record 200 includes a header 210 and a payload 220. The payload 220 includes a (first) digital signature for the corresponding event record 130a”); and 
in response to a request to detect tampering of the first event record, validating the first event record based on the first signature in the first tamper resistance record ([0007], “a request to detect tampering of the first event record; and in response, validating, by the processor, the first event record by comparing the first event record with the (first) signature in the second event record (i.e. the tamper detection record 200)”, [0030], “To validate the event record 130a, the operating system signature in the payload 220 and compare it with the contents of the event record 130a”).  
Sofia does not explicitly teach but Buhler teaches
a second signature that is created based at least in part on the record ([0042], “the second digital signature 38 is created. The second digital signature 38 is then added to the digitally marked and signed electronic document”);
validating the record based on the first signature and the second signature ([0024], “verifying the validity of the digitally signed electronic document by using a first public key corresponding to the first digital signature and a second public key corresponding to the second digital signature”).
Sofia and Buhler are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate the event record based on the signature (as disclosed by Sofia) wherein the signature includes a second signature and the validating is based on the first signature and the second signature (as taught by Buhler). The motivation/suggestion would have been for digitally signing an electronic document for long term security purposes (Buhler, [0008]).

Regarding Claims 2, 10 and 18, the combined teaching of Sofia and Buhler teaches wherein the first tamper resistance record (Sofia, [0029], “a tamper detection record 200”) further comprises an identification of a type of cryptographic function used in creating the first signature and the second signature (Buhler, [0040], “creation of a first digital signature 28, also referred to as digital timestamp signature and abbreviated to DTS”).  

Regarding Claims 3, 11 and 19, the combined teaching of Sofia and Buhler teaches wherein the first tamper resistance record further comprises a spatial reference of the first event record, the spatial reference identifying the first event record (Sofia, [0031], “the operating system 122 may associate the tamper detection record 200 with a single event record, such as the event record 130a. For example, the header 210 may include a spatial reference of the event record 130a. The spatial reference may be a memory location of the event record 130a.”).

Regarding Claims 4, 12 and 20, the combined teaching of Sofia and Buhler teaches wherein the second signature is created based at least in part on the first event record, the spatial reference of the first event record and the first signature (Buhler, [0009], “second digital signature which depends on the content of the electronic document and the first digital signature or the part”, and “a spatial reference of the event record 130a” (Sofia, [0031])).

Regarding Claims 5 and 13, the combined teaching of Sofia and Buhler teaches generating, by the processor, a second event record in response to a second event being performed by the computer, the second event occurring after the first tamper resistance record is generated (Sofia, Fig. 2, “Event Record 2 130b”, “Tamper Detection Record 200”); 
generating, by the processor, a second tamper resistance record in response to the second event record being generated (Sofia, Fig. 2, “Event Record X 130x”, as second tamper resistance record), wherein the second tamper resistance record comprises: 
a third signature that is created based at least in part on the second event record (Sofia, [0030], “a (third) digital signature for the corresponding event record 130(b)”); and 
a fourth signature that is created based at least in part on the second event record (Buhler, [0042], “the second (could be the fourth) digital signature 38 is created”), wherein the first signature and the third signature are created using the same cryptographic function and the second signature and the fourth signature are created using the same cryptographic function (Buhler, [0040], “FIG. 2 shows a schematic illustration of the creation of a first digital signature 28 (as well as the third signature), also referred to as digital timestamp signature and abbreviated to DTS”, [0042], “FIG. 3 shows a schematic illustration of the creation of a second digital signature 38. The second digital signature 38 (as well as the fourth signature) is called user signature with reference to FIG. 1 and also abbreviated to DUS”); and 
in response to a request to detect tampering of the second event record, validating the second event record based on the third signature and the fourth signature in the second tamper resistance record (Sofia, [0007], “a request to detect tampering of the first event record; and in response, validating, by the processor, the first event record (i.e. could be the second event record) by comparing the first event record with the signature in the second event record (i.e. the second tamper detection validity of the digitally signed electronic document by using a first public key corresponding to the first digital signature and a second public key corresponding to the second digital signature”, i.e. could be the third signature and the fourth signature respectively).  

Regarding Claims 8 and 16, the combined teaching of Sofia and Buhler teaches wherein the first signature and the second signature are created using different cryptographic function (Buhler, [0040], “FIG. 2 shows a schematic illustration of the creation of a first digital signature 28, also referred to as digital timestamp signature and abbreviated to DTS”, [0042], “FIG. 3 shows a schematic illustration of the creation of a second digital signature 38. The second digital signature 38 is called user signature with reference to FIG. 1 and also abbreviated to DUS”).  

Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497